Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

This office action is responsive to the Amendment and Remarks filed 10 August 2022, wherein claim 8 was canceled. Subsequently, claims 1-3, 5-7, 9-15, 18 and 20-23 are pending and presently under consideration in this application. 

Response to Amendment
Applicants have amended the base independent claim 1 as follows:- 	at least one stabilizer of formula STA has been deleted;-	one or more compounds selected from the group of compounds of formulae CCP-n-m, CCP-V-m, CCP-V2-m, CCVC-n-V and CGP-n-m have been added;-	the limitation that the claimed liquid-crystalline medium does not comprise compounds of formula CLP-V-n has been added;-	the limitation that the claimed liquid-crystalline medium does not comprise compounds of formula CLP-n-T and CLP-n-OT has been added; and-	the dielectric anisotropy and the clearing point temperature of the claimed liquid-crystalline medium  have been deleted.
The rejection of claims 5, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 6-8 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Response to Arguments
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 103 over Goetz et al. (U.S. Patent Application Publication No. 2017/0037316), as set forth in paragraph 11 of the previous office action on the merits, said arguments to the effect that Goetz et al. teaches the now excluded compounds as essential, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being obvious over Adlem et al. (U.S. Patent No. 11,053,442).
Adlem et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present claims as follows: 
(a) at least one compound inclusive of the compounds of the present formula I as generally represented therein by 
    PNG
    media_image1.png
    91
    339
    media_image1.png
    Greyscale
 (column 59, line 1),
(b) at least one compound inclusive of the compounds of the present formula IV-1 as represented therein by  
    PNG
    media_image2.png
    66
    352
    media_image2.png
    Greyscale
(column 38, line 25),	(c) at least one compound inclusive of the compounds of the present formula CCP-n-m as represented therein by 
    PNG
    media_image3.png
    82
    342
    media_image3.png
    Greyscale
(column 40, line 15), at least one compound inclusive of the compounds of the present formulae CCP-V-m/CCP-V2-m as represented therein by 
    PNG
    media_image4.png
    83
    341
    media_image4.png
    Greyscale
(column 40, line 25), and/or at least one compound inclusive of the compounds of the present formula CGPC-n-m as represented therein by 
    PNG
    media_image5.png
    98
    374
    media_image5.png
    Greyscale
(column 41, line 1), 
(d) at least one compound inclusive of the compounds of the present formulae II and/or III as represented therein by 
    PNG
    media_image6.png
    286
    371
    media_image6.png
    Greyscale
(column 62, line 30) and 
    PNG
    media_image7.png
    539
    347
    media_image7.png
    Greyscale
 (column 65, line 1),
(e) at least one compound inclusive of the compounds of the present formulae VI to XI, as represented by 
    PNG
    media_image8.png
    217
    359
    media_image8.png
    Greyscale
(column 31, line 12) and 
    PNG
    media_image9.png
    112
    341
    media_image9.png
    Greyscale
 (column 41, line 25). Table E illustrates stabilizers of the present claim 6 as represented therein by any one of the following compounds: 
    PNG
    media_image10.png
    156
    190
    media_image10.png
    Greyscale
 (column 127, line 55), 
    PNG
    media_image11.png
    265
    334
    media_image11.png
    Greyscale
 (column 133, line 50), 
    PNG
    media_image12.png
    255
    327
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    277
    329
    media_image13.png
    Greyscale
 (column 134, line 10), as well as a stabilizer compound of the present formula STA in claim 9, as represented therein by  
    PNG
    media_image14.png
    145
    253
    media_image14.png
    Greyscale
(column 127, line 30). Example mixture N-13 therein
    PNG
    media_image15.png
    434
    538
    media_image15.png
    Greyscale
(column 168, line 37) illustrates a liquid-crystalline medium having a positive dielectric anisotropy of at least 1.5 and a clearing point temperature of at least 85oC, which does not comprise any of the compounds of formulae CCP-n-m, CCP-V-m, CCP-V2-m, CCVC-n-V, CGP-n-m, CLP-n-T and/or CLP-n-OT, characterized in that said liquid-crystalline medium comprises the combination of: at least one compound of the present formula I, as represented therein by B-2O-O5, at least one compound of the present formula IV-1, as represented therein by CC-3-V in an amount as is recited in the present claims 21 and 22, at least one compound of the present formula CCP-V-m, as represented therein by CCP-V-1, at least one compound of the present formula VI as represented therein by CY-3-O2, at least one compound of the present formula VII as represented therein by CPY-2-O2, CPY-3-O2, or CLY-3-O2. Although the aforementioned example does not expressly illustrate the further use of at least one compound of formulae II and/or III, or the stabilizing compounds of Table E, several other examples therein do.
Although Adlem et al. does not expressly illustrate the specific combination of compounds as presently claimed, each of the compounds contained in the claimed liquid-crystalline medium are in and of themselves individually well known in the liquid crystal art, as well as their use in a liquid-crystalline medium having a positive dielectric anisotropy, as discussed and illustrated therein, and as such it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them in the inventive liquid crystal medium of Adlem et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722